Case 1:20-cv-01465-JPH-TAB Document 37 Filed 10/30/20 Page 1 of 4 PageID #: 278




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 TYRONE L. JONES,                                       )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )      No. 1:20-cv-01465-JPH-TAB
                                                        )
 WENDY KNIGHT,                                          )
                                                        )
                               Defendant.               )


                        Order Granting Motion to Amend Complaint,
                      Denying Motion for Temporary Restraining Order,
                              and Granting Request for Copies

                                                  I.

        Plaintiff Tyrone Jones's motion to amend, dkt [35], is granted. The clerk is directed to re-

 docket pages 2-5 of the motion to amend as the amended complaint. The amended complaint is

 now subject to review consistent with 28 U.S.C. § 1915A.

                                                  II.

        The plaintiff has requested preliminary injunctive relief requiring the defendant to provide

 him with a bottom bunk pass. In his Complaint, the plaintiff asserts that he has been forced to sleep

 on a top bunk, despite his sleepwalking condition and the dangers it poses. Dkt. 1 at 1. The

 plaintiff's emergency motion for injunctive relief seeks placement on a bottom bunk. Dkt. 15. In

 response, the defendant provided evidence that on July 16, 2020, the plaintiff was moved to a

 lower bunk, where he remains as of this date. Dkt. 27 at p. 5. In reply, the plaintiff argues that

 although he now has a bottom bunk pass, what he really wants is a medical bottom bunk pass and

 that he fears without the medical bottom bunk pass that he could be relocated at any time.




                                                  1
Case 1:20-cv-01465-JPH-TAB Document 37 Filed 10/30/20 Page 2 of 4 PageID #: 279




        "A preliminary injunction is an extraordinary equitable remedy that is available only when

 the movant shows clear need." Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). "To

 survive the threshold phase, a party seeking a preliminary injunction must satisfy three

 requirements." Valencia v. City of Springfield, Illinois, 883 F.3d 959, 966 (7th Cir. 2018) (internal

 quotations omitted)). It must show that: (1) "absent a preliminary injunction, it will suffer

 irreparable harm in the interim period prior to final resolution of its claims"; (2) "traditional legal

 remedies would be inadequate"; and (3) "its claim has some likelihood of succeeding on the

 merits." Id. Only if the moving party meets these threshold requirements does the court then

 proceed to the balancing phase of the analysis. Id. In the balancing phase, "the court weighs the

 irreparable harm that the moving party would endure without the protection of the preliminary

 injunction against any irreparable harm the nonmoving party would suffer if the court were to grant

 the requested relief." Id.

        Given the plaintiff's current placement on a bottom bunk, the plaintiff's request for

 preliminary injunctive relief, dkt [15], is denied. He cannot show that he will suffer irreparable

 harm in the period prior to final resolution of his claims given his current placement. A

 determination of whether the plaintiff's is entitled to a Medical Bottom Bunk pass under the Eighth

 Amendment can be resolved along with the merits of the case.

        Consistent with this ruling, the plaintiff's requests to stay consideration of his request for a

 preliminary injunction, dkts [31] and [32], are denied. Similarly, the plaintiff's request to dismiss

 the defendant's response in opposition to the motion for temporary restraining order, dkt [36], is

 summarily denied. It was appropriate for the defendant to respond to the pending motion.




                                                   2
Case 1:20-cv-01465-JPH-TAB Document 37 Filed 10/30/20 Page 3 of 4 PageID #: 280




                                                  III.

        The plaintiff's motion for clarification regarding service of documents, dkt [30], has been

 considered. The plaintiff asks if there is anything he can do to make sure that this action proceeds

 more smoothly. The plaintiff is advised that he should only file motions and requests in one case

 at a time. This means only one case number should appear at the top of his filings. Filings made in

 this case should not include issues or concerns that are proceeding in another case. In addition,

 Local Rule 7-1 states that motions must be filed separately. This means that only one request for

 court action should appear in a single filing. Finally, only one copy of each filing should be

 submitted to the Court. Filing multiple requests for the same relief is not a good use of judicial

 resources. Following this guidance will assist in the efficient review of the record.

        The motion for clarification, dkt [30], is granted to the extent that the plaintiff is notified

 that defense counsel did include a certificate of service on their filings that reflects a copy of the

 filing was mailed to him. Because the plaintiff reportedly did not receive the defendant's filings,

 the clerk is directed to include a copy of docket numbers [21], [22], [23], [25], [27] and [33],

 along with plaintiff's copy this Order.

        In summary, the plaintiff's motions at docket numbers [15], [30], [31], [32], and [36] are

 denied. The motion to amend, dkt [35], is granted.

 SO ORDERED.

 Date: 10/30/2020




                                                   3
Case 1:20-cv-01465-JPH-TAB Document 37 Filed 10/30/20 Page 4 of 4 PageID #: 281




 Distribution:

 TYRONE L. JONES
 129441
 PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
 CORRECTIONAL INDUSTRIAL FACILITY
 Electronic Service Participant – Court Only

 David C. Dickmeyer
 INDIANA ATTORNEY GENERAL
 David.Dickmeyer@atg.in.gov

 Sarah Jean Shores
 INDIANA OFFICE OF THE ATTORNEY GENERAL
 sarah.shores@atg.in.gov




                                       4
